DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
a)	In independent claims 1-3, it is unclear whether the asterisk on the left hand side of formula (A) represents a radical which is paired with a radical of another group (i.e. half a covalent bond) in forming the compound, or a free radical.  For the purposes of examination, the first interpretation is used.
b)	In independent claims 1-3, it is unclear whether the oxygen radical (O.) is a radical which is paired with a radical of another group (i.e. half a covalent bond), or a free radical. For the purposes of examination, the first interpretation is used.
c)	In claim 8, it is unclear whether the asterisk on the left hand side of formula (B) represents a radical which is paired with a radical of another group (i.e. half a covalent bond) in forming the compound, or a free radical.  For the purposes of examination, the first interpretation is used.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mizusaki (US 2013/0010245) in view of Tanaka (US 2006/0240198) and Goebel (US 2012/0268706).
Regarding claim 1, Mizusaki teaches a liquid crystal display device (300 [0214]) comprising: a pair of substrates (310, 330 [0215]), a negative liquid crystal layer (320 [0215] negative dielectric constant anisotropy [0220]) held between the pair of substrates 310, 330 (Fig. 12), a seal portion held between the pair of substrates 310, 330 (sealant was applied … and the substrates were attached to each other [0220]) and disposed around the liquid crystal layer 320 (liquid crystals having negative dielectric constant anisotropy were injected between the substrates [0220]), and a pair of alignment layers (312, 332 [0212]) each of which is disposed on a surface, adjacent to the liquid crystal layer 320, of a corresponding one of the substrates 310, 330 (Fig. 12), wherein the alignment layers 312, 332, comprise a polymer including polyimide ([0215]), the polyimide is prepared from polyamic acid as a precursor ([0215]), and an imidization ratio of polyimide is 80% with respect to the whole polymer ([0215]) which is within the claimed range of not less than 60%.  Mizusaki teaches that the seal portion is a polymerizable resin (ultraviolet curable resin [0220]) which can be a radical polymerizable resin including a radical polymerization initiator, for the purpose of providing the desired curing properties, as evidenced by Tanikawa.
Tanikawa teaches that in a liquid crystal display device ([0113]), a seal portion (sealant [0113]) can be a radical polymerizable resin (radical polymerizable functional group [0113]) including a radical polymerization initiator ([0081]), for the purpose of providing the desired curing properties.


    PNG
    media_image1.png
    115
    165
    media_image1.png
    Greyscale

However, Goebel teaches that in a liquid crystal display device ([0020]), a negative liquid crystal layer comprises a liquid crystal composition (liquid-crystalline medium … having negative dielectric anisotropy, abstract) including a compound  ([0121] shown above) having a functional group represented by formula (A) of Applicant, where X of Applicant = an oxygen radical (O.), and Y1 to Y4 of Applicant = a C1 linear alkyl group, for the purpose of providing the desired stability against exposure to ultraviolet light (UV [0123]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a compound having a functional group represented by formula (A) of Applicant, in the liquid crystal composition of the negative liquid crystal layer of the liquid crystal display device of Mizusaki, in order to obtain the desired stability against exposure to ultraviolet light, as taught by Goebel.
Regarding claim 2, Mizusaki teaches a liquid crystal display device (300 [0214]) comprising: a pair of substrates (310, 330 [0215]), a negative liquid crystal layer (320 [0215] negative dielectric constant anisotropy [0220]) held between the pair of substrates 310, 330 (Fig. 12), a seal portion held between the pair of substrates 310, 
Although Mizusaki is silent regarding a proportion of the polysiloxane, and hence fails to teach that it is within a range of not less than 10 mass% and not more than 30 mass% of an entirety of the alignment layers, Mizusaki teaches that the polysiloxane is present as a monomolecular film ([0213]) derived from covalent bonding a carboxyl group in the alignment layers 312, 332, with silicon from the silane-based coupling agent, for the express purpose of removing the residual carboxyl groups in the alignment layers ([0028]), establishing the proportion of polysiloxane of not less than 10 mass% and not more than 30 mass% of an entirety of the alignment layers, as a result-effective variable.  Accordingly, the proportion of polysiloxane of not less than 10 
In addition, Mizusaki teaches that the seal portion is a polymerizable resin (ultraviolet curable resin [0220]) which can be a radical polymerizable resin including a radical polymerization initiator, for the purpose of providing the desired curing properties, as evidenced by Tanikawa.
Tanikawa teaches that in a liquid crystal display device ([0024]), a seal portion (sealant [0024]) can be a radical polymerizable resin (radical polymerizable functional group [0113]) including a radical polymerization initiator ([0081]), for the purpose of providing the desired curing properties.
In addition, Mizusaki fails to teach that the negative liquid crystal layer comprising a liquid crystal composition (liquid crystals having negative dielectric constant anisotropy [0220]) includes a compound having a functional group represented by formula (A) of Applicant.

    PNG
    media_image1.png
    115
    165
    media_image1.png
    Greyscale

However, Goebel teaches that in a liquid crystal display device ([0020]), a negative liquid crystal layer comprising a liquid crystal composition (liquid-crystalline medium … having negative dielectric anisotropy, abstract) includes a compound  ([0121] shown above) having a functional group represented by formula (A) of .), Y1 to Y4 of Applicant = a C1 linear alkyl group, for the purpose of providing the desired stability against exposure to ultraviolet light (UV [0123]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a compound having a functional group represented by formula (A) of Applicant, in the liquid crystal composition of the negative liquid crystal layer of the liquid crystal display device of Mizusaki, in order to obtain the desired stability against exposure to ultraviolet light, as taught by Goebel.
Regarding claim 3, Mizusaki teaches a liquid crystal display device (300 [0214]) comprising: a pair of substrates (310, 330 [0215]), a negative liquid crystal layer (320 [0215] negative dielectric constant anisotropy [0220]) held between the pair of substrates 310, 330 (Fig. 12), a seal portion held between the pair of substrates 310, 330 (sealant was applied … and the substrates were attached to each other [0220]) and disposed around the liquid crystal layer 320 (liquid crystals having negative dielectric constant anisotropy were injected between the substrates [0220]), and a pair of alignment layers (312+313, 332+333 [0213]) each of which is disposed on a surface, adjacent to the liquid crystal layer 320, of a corresponding one of the substrates 310, 330 (Fig. 12), wherein the alignment layers 312+313, 332+333, each include a lower alignment layer 312, 332 ([0213]), comprising a polymer including polyimide ([0215]), the polyimide is prepared from polyamic acid as a precursor ([0215]), and a surface treatment layer 313, 333 (monomolecular films [0213]), disposed in contact with the lower alignment layer 312, 332, to cover the surface of the lower alignment layer 312, 332 (Fig. 12).  Mizusaki teaches that the surface treatment layer 313, 333, comprises a 
Tanikawa teaches that in a liquid crystal display device ([0024]), a seal portion (sealant [0024]) can be a radical polymerizable resin (radical polymerizable functional group [0113]) including a radical polymerization initiator ([0081]), for the purpose of providing the desired curing properties.
In addition, Mizusaki fails to teach that the negative liquid crystal layer comprising a liquid crystal composition (liquid crystals having negative dielectric constant anisotropy [0220]) includes a compound having a functional group represented by formula (A) of Applicant.

    PNG
    media_image1.png
    115
    165
    media_image1.png
    Greyscale

However, Goebel teaches that in a liquid crystal display device ([0020]), a negative liquid crystal layer comprising a liquid crystal composition (liquid-crystalline medium … having negative dielectric anisotropy, abstract) includes a compound  ([0121] shown above) having a functional group represented by formula (A) of Applicant, where X of Applicant = an oxygen radical (O.), Y1 to Y4 of Applicant = a C1 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a compound having a functional group represented by formula (A) of Applicant, in the liquid crystal composition of the negative liquid crystal layer of the liquid crystal display device of Mizusaki, in order to obtain the desired stability against exposure to ultraviolet light, as taught by Goebel.
Regarding claim 4, Mizusaki teaches that the silane coupling agent is a compound represented by Cl3-Si-(CH2)n-NH2 which is a species of formula (D) of Applicant, where R of Applicant = a chlorine atom and Z of Applicant = formula (D-4) of Applicant.
Regarding claim 6, Mizusaki teaches that an imidization ratio of polyimide is 80% with respect to the whole polymer ([0215]) which is within the claimed range of not less than 45%.  
Regarding claim 7, Goebel teaches that a content of the compound in the liquid crystal layer (media [0103]) is 90 ppm or less ([0103]) which is within the claimed range of no more than 1,000 ppm or less, for the purpose of providing the desired stability against exposure to ultraviolet light, as described above.
Regarding claim 8, Mizusaki is silent regarding specific chemical structures of the liquid crystal molecules of the negative liquid crystal layer.

    PNG
    media_image2.png
    175
    411
    media_image2.png
    Greyscale

32 = alkoxy radical having 5 C atoms [0146]) such that m of Applicant = integer of 5, which is within the claimed range of 1 to 18, and X1 of Applicant = X2 of Applicant = a fluorine atom, for the purpose of providing the desired combination of low threshold voltage with short response times ([0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a liquid crystal molecule having a functional group represented by formula (B) of Applicant, in the liquid crystal composition of the liquid crystal layer of the liquid crystal display device of Mizusaki, in order to obtain the desired combination of low threshold voltage with short response times, as taught by Goebel.
Regarding claim 9, Mizusaki is silent regarding specific chemical structures of the liquid crystal molecules of the negative liquid crystal layer.

    PNG
    media_image3.png
    77
    334
    media_image3.png
    Greyscale

However, Goebel teaches that the liquid crystal composition includes at least one compound represented by formula II-1 ([0140] shown above) which is the same as formula (C-1) of Applicant, when alkenyl = -CH=CH2 (alkenyl radical having 2 C atoms [0142]), and alkyl = -CH3 (alkyl radical having 1 C atom [0141]) such that a of Applicant = 1, for the purpose of providing the desired combination of low threshold voltage with short response times ([0039]).

Regarding claim 10, Tanikawa teaches that the radical polymerization initiator is activated, and hence is decomposed, by absorbing light with a wavelength of not less than 350 nm (cured first when ultraviolet rays with about 350 nm wavelength are radiated [0069]), for the purpose of providing the desired curing properties.
Regarding claim 11, Tanikawa teaches that the radical polymerization initiator is activated at 100°C (heat curing [0162]) and hence has a thermal decomposition temperature within a range of not less than 50°C, for the purpose of providing the desired curing properties.
Regarding claim 12, although Mizusaki is silent regarding an electronic device comprising the liquid crystal display device, an electronic device such as a television comprising a liquid crystal display device, was already a common household electronic device at the time.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. US 20110043739 teaches a liquid crystal alignment layer comprising polysiloxane ([0018]).



If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782